Proceeding pursuant to article 78 of the Civil Practice Act, commenced by notice of motion dated September 6, 1956, to review a determination of the Planning Board of the Town of Islip, Suffolk County, which determination disapproved petitioner’s plat of subdivided land for a housing development (Town Law, §§ 276-277) because of failure to provide for water mains and a stabilized road surface. The Special Term, by decision dated October 8, 1956, denied the application and confirmed the determination. No order to carry into effect only that decision is printed in the record. By notice of motion dated November 28, 1956 petitioner moved for reargument (in reality for leave to renew on additional papers). By decision dated February 14, 1957 the Special Term denied that motion. The petitioner appeals from an order dated February 14, 1957 which recites that both “Notices of Motion” are denied. Order modified by striking therefrom the ordering paragraph and by substituting therefor provisions to the effect that the proceeding be dismissed and the determination of the Planning Board be confirmed, and that the motion be denied. As so modified, order unanimously affirmed, without costs. We agree with the determination of the Special Term. Modification is necessary merely to correct the wording of the order.
Present — Nolan, P. J., Wenzel, Beldoek, Ughetta and Hallinan, JJ.